The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                      SUMMARY
                                                                   July 28, 2022

                                2022COA88

No. 21CA1331, People in Interest of T.W. — Juvenile Court —
Subject Matter Jurisdiction — Authority to Act — Dependency
and Neglect — Deferred Adjudication — Allocation of Parental
Responsibilities

    For the first time since the supreme court’s decision in People in

Interest of J.W. v. C.O., 2017 CO 105, a division of the court of

appeals is required to decide whether a juvenile court is able to

enter an order allocating parental responsibilities under a deferred

adjudication of dependency or neglect. The division concludes that

a juvenile court has continuing subject matter jurisdiction in a

dependency or neglect action after the entry of a deferred

adjudication. However, the division holds that a juvenile court

lacks the legal authority to enter an order for the allocation of

parental responsibilities unless the child has been formally

adjudicated dependent or neglected or the court has accepted an
admission from the parents that the child should be adjudicated

dependent or neglected.
COLORADO COURT OF APPEALS                                         2022COA88


Court of Appeals No. 21CA1331
Morgan County District Court No. 20JV26
Honorable Kevin L. Hoyer, Judge


The People of the State of Colorado,

Petitioner,

In the Interest of T.W., a Child,

and Concerning A.M.E.,

Appellant,

And G.U.,

Appellee.


                        JUDGMENT VACATED AND CASE
                         REMANDED WITH DIRECTIONS

                                    Division I
                           Opinion by JUDGE SCHUTZ
                           Dailey and Fox, JJ., concur

                            Announced July 28, 2022


Josi McCauley, Guardian Ad Litem

The Law Office of Michael Kovaka, Michael Kovaka, Littleton, Colorado, for
Appellant

Bergner Law Office, Stephanie Bergner, Leif Ericson, Carbondale, Colorado, for
Appellee
¶1    In this dependency and neglect proceeding, A.M.E. (mother)

 appeals the juvenile court’s judgment allocating parental

 responsibilities for her child, T.W., to G.U. (father). To resolve

 mother’s appeal, we must decide whether a juvenile court may

 permanently allocate parental responsibilities when the parties are

 proceeding under a deferred adjudication. Because we conclude a

 juvenile court lacks the legal authority to enter such an order when

 the child has not been adjudicated dependent or neglected, we

 vacate the judgment.

                          I. Procedural History

¶2    In June 2020, the Morgan County Department of Human

 Services initiated a dependency and neglect proceeding based on

 concerns that the then-ten-year-old child was being mistreated

 while in the care of mother and her husband. The child’s father,

 who lives in California, had not seen the child in approximately

 eight years at the time the case was filed.

¶3    The juvenile court placed the child in the care of his maternal

 cousins. The child’s younger half-siblings remained in the custody

 of mother and husband. In September 2020, the court accepted

 the parties’ stipulation continuing the child’s adjudication and


                                    1
 entered an order deferring the issue of whether the child should be

 adjudicated dependent or neglected for six months under section

 19-3-505(5), C.R.S. 2021. The court also adopted treatment plans

 for each parent.

¶4    In the stipulation, the parties set forth their understanding of

 how the case would proceed. It provided:

           For purposes of this Continued Adjudication
           only, and no other purpose, [mother and
           father] knowingly and voluntarily admit the
           child is a dependent or neglected child because
           he was in an injurious environment.
           Respondents also admit the jurisdictional
           allegations of the Petition. This is a no fault
           admission and continued adjudication as
           to . . . mother . . . .

 Based upon this limited admission, the parties agreed the court had

 continuing jurisdiction to enter temporary placement orders for the

 child. But they also expressly agreed that the child was not being

 adjudicated dependent or neglected with respect to either parent.

 Instead, they agreed that any trial related to whether the child

 should be adjudicated dependent or neglected would be continued

 — or deferred — for six months.

¶5    In February 2021, father filed a motion seeking an allocation

 of parental responsibilities (APR) for the child to him. Mother filed a


                                   2
 written objection to father’s APR motion, asserting that father was

 not an appropriate placement because he had minimal physical

 contact and no emotional bond with the child. Mother requested

 the child be placed with her. Soon after, the Department filed a

 motion asking the court to adopt its recommended permanency

 plan, adjudicate the child dependent or neglected, and grant an

 APR to father.

¶6    The court adopted the Department’s proposed permanency

 plan, which set the permanent goal as placement of the child with

 father in California but with temporary placement remaining with

 the child’s cousins while a relationship was established between the

 child and father. The court did not address the Department’s

 request for an adjudicatory order. Instead, without objection from

 the parties, it continued the deferred adjudication for another six

 months. It also set a hearing on father’s request for an APR.

¶7    The juvenile court held an evidentiary hearing on father’s APR

 motion in June 2021. The court then temporarily placed the child

 in father’s custody and authorized video visits with mother. After a

 review hearing a couple of months later, the court entered an APR

 order that kept the child in father’s custody, authorized parenting


                                   3
 time for mother, and awarded decision-making authority between

 the parents. The court then certified the APR order into a separate

 domestic relations case and closed the dependency and neglect

 case.

                II.   Allocation of Parental Responsibilities

¶8       Mother contends the juvenile court lacked subject matter

 jurisdiction to grant the APR because it had not adjudicated the

 child dependent or neglected. We conclude the court had

 continuing subject matter jurisdiction over the parties and the case

 but did not have the legal authority to enter a permanent APR order

 for the child. We therefore vacate the juvenile court’s order

 allocating parental responsibilities for the child.

                        A.    The Legal Framework

¶9       Dependency and neglect cases spring from foundational

 human bonds. There is no relationship more integral to a society

 than that of the family. And central to that institution is the

 relationship between parents and their children. The Supreme

 Court has observed that “the interest of parents in the care,

 custody, and control of their children . . . is perhaps the oldest of

 the fundamental liberty interests recognized by this Court.” Troxel


                                      4
  v. Granville, 530 U.S. 57, 65 (2000). Thus, in the first instance, it is

  parents, and not the State, who have the privilege and

  responsibility of raising their children.

¶ 10   Though parents’ liberty interests in raising their children are

  firmly protected by the Constitution, the parents’ rights are not

  unlimited. With rights come responsibilities. And one of the

  essential responsibilities that accompanies the privilege of

  parenting is the obligation to provide children with a safe and

  nurturing home free of neglect and abuse. If a parent fails to fulfill

  that responsibility, they are deemed “unfit” to autonomously make

  decisions for their children. While the parent remains unfit, the

  State has a vested interest in protecting the subject children, and

  may intervene in the parent-child relationship to protect them.

  People in Interest of N.G., 2012 COA 131, ¶ 30.

¶ 11   These legal principles accommodate the tension between

  parents’ right to freely parent their children and the government’s

  corresponding obligation, as parens patriae,1 to ensure that


  1 Parens patriae literally translates to “parent of his or her country”
  and refers to “the state in its capacity as provider of protection to
  those unable to care for themselves.” Black’s Law Dictionary 1339
  (11th ed. 2019).

                                      5
  children grow and develop in a safe and nurturing environment. So

  how is this delicate, but essential, balance implemented?

¶ 12   In Colorado, the answer to that question starts with article 3

  of the Children’s Code, which provides the legal authorization for

  dependency and neglect cases. People in Interest of J.W. v. C.O.,

  2017 CO 105, ¶ 26. To invoke the court’s jurisdiction, the petition

  must allege facts establishing that the child is dependent or

  neglected under section 19-3-502, C.R.S. 2021. C.O., ¶ 26. The

  Children’s Code also grants the juvenile court the authority to enter

  immediate emergency temporary orders to protect the health and

  welfare of the child, including the possibility of removing the child

  from the existing home if continuing the child’s current care and

  custody “would present a danger to that child’s life or health in the

  reasonably foreseeable future.” § 19-3-405(2)(a), C.R.S. 2021.

¶ 13   These extraordinary powers are necessary to protect children

  who are at risk of immediate harm because of their environment.

  But they also represent an extraordinary intrusion into the fabric of

  the family, including the parents’ constitutionally grounded right to

  raise their children as they deem appropriate.




                                     6
¶ 14   Recognizing the need to balance these rights, the Children’s

  Code requires the State to promptly provide parents with notice and

  an opportunity to be heard by the juvenile court concerning the

  issues presented in a petition. §§ 19-3-202, 19-3-503, C.R.S. 2021;

  People in Interest of S.N. v. S.N., 2014 CO 64, ¶ 9.

¶ 15   After being advised of their legal rights, the parents must

  decide whether they wish to contest or admit the allegations of the

  petition. If the parents decide to waive their right to an

  adjudicatory trial and admit the allegations, then a formal

  adjudication of the child as dependent or neglected may be entered.

  § 19-3-505(1), (7)(a); C.R.J.P. 4.2(b); see also N.G., ¶¶ 19-20. If

  either parent contests the petition, the matter must be set for an

  adjudicatory trial, either to a judge or jury. At trial, the judge or

  jury decides if the State has sustained its burden of proving, by a

  preponderance of the evidence, the allegations in the petition. If the

  fact finder concludes the State has met its burden, then a formal

  order enters adjudicating the child dependent or neglected. If the

  fact finder concludes the State has not met its burden, then the

  court must dismiss the case.




                                      7
¶ 16   Thus, at the adjudicatory phase a child is generally

  adjudicated dependent or neglected, or the case is closed. But

  given the extraordinary consequences associated with an

  adjudication, coupled with the varied circumstances in which these

  cases arise, the Children’s Code affords a third option. Section 19-

  3-505(5) provides as follows:

            After making a finding as provided by
            paragraph (a) of subsection (7) of this section
            but before making an adjudication, the court
            may continue the hearing from time to time,
            allowing the child to remain in his own home
            or in the temporary custody of another person
            or agency subject to such conditions of
            conduct and of visitation or supervision by a
            juvenile probation officer as the court may
            prescribe . . . .

  Section 19-3-505(7)(a), in turn, provides:

            When the court finds that the allegations of
            the petition are supported by a preponderance
            of the evidence, except when the case is
            continued as provided in the introductory
            portion to subsection (5) of this section, the
            court shall sustain the petition and shall make
            an order of adjudication setting forth whether
            the child is neglected or dependent.

¶ 17   Based upon these provisions, after finding the allegations in

  the petition are supported by competent evidence but before making

  an adjudication of the child, the court may continue the


                                    8
  adjudicatory hearing. The parties must consent to the continuance,

  and if they do, the initial continuation shall not exceed six months.

  § 19-3-505(5)(a)-(b). Following the initial six-month period, the

  court may continue the hearing for another six months, after which

  it must dismiss or sustain the petition. § 19-3-505(5)(b).

¶ 18   The decision to continue or “defer” an adjudication has

  benefits for all parties. The State is initially freed of the obligation

  to meet its burden of proof on the adjudicatory question at trial,

  with its corresponding expense, delay, and conflict. The parents

  receive the same benefits, together with the opportunity to

  constructively address the issues that gave rise to the petition

  without the adverse consequences of a formal adjudication on their

  record. And the child benefits from the court’s continued

  involvement in the case, with its corresponding authority to enter

  orders for the temporary placement and protection of the child.

¶ 19   It is this third option — to defer the question of whether the

  child should be adjudicated dependent or neglected — that the

  parties utilized in this case. Based upon the parties’ stipulation,

  the court deferred the adjudication and entered temporary orders

  for the placement of the child with mother’s cousins. The court also


                                      9
  adopted treatment plans designed to allow the parents to address

  the issues giving rise to the filing of the petition. And the court

  developed a visitation plan designed to allow father to establish a

  bonded relationship with the child.

¶ 20   No party contests the juvenile court’s full authority to enter

  these temporary orders. The conflict between the parties instead

  relates to whether the juvenile court had the legal authority, prior to

  an adjudication of the child as dependent or neglected, to enter a

  permanent order allocating parental responsibilities to father.

¶ 21   To answer the question presented, we must consider the legal

  parameters of a juvenile court’s subject matter jurisdiction and

  jurisdiction over the child, and its corresponding authority to enter

  permanent orders allocating parental responsibilities.

                      B.   Preservation of the Issue

¶ 22   At the hearing on father’s APR motion, mother did not

  expressly contest the court’s jurisdiction to allocate parental

  responsibilities without first adjudicating the child dependent or

  neglected. But mother’s counsel did assert in his opening

  statement and in his closing argument that the APR motion was

  “premature” because three months remained on the deferred


                                     10
  adjudication at the time of the hearing. Moreover, mother did not

  consent, explicitly or implicitly, to the juvenile court allocating

  parental responsibilities. And, as discussed more fully below, the

  question of a court’s jurisdiction or authority to enter an order

  allocating parental responsibilities absent an adjudication is the

  subject of evolving precedent. In light of these circumstances, we

  conclude mother has not waived her right to challenge the court’s

  jurisdiction or authority to enter the order allocating parental

  responsibilities.

¶ 23   Moreover, the issue of subject matter jurisdiction is an issue

  that the parties cannot waive. See, e.g., People v. Sprinkle, 2021 CO

  60, ¶ 17 (“[S]ubject matter jurisdiction cannot be waived or

  consented to by the parties . . . .”). Thus, to the extent that the APR

  order implicates the juvenile court’s subject matter jurisdiction, it

  was not possible for mother to waive the issue.

¶ 24   Finally, to the extent that an argument could be made that

  mother did not adequately preserve the issue, we exercise our

  discretion to address it to avoid a miscarriage of justice. See, e.g.,

  People in Interest of E.S., 2021 COA 79, ¶ 14 (applying miscarriage

  of justice doctrine in a dependency and neglect case); People in


                                     11
  Interest of M.B., 2020 COA 13, ¶ 21 (discussing the limited scope of

  the miscarriage of justice exception but applying it in a dependency

  and neglect case to address unpreserved error “given the

  constitutional nature of parental rights”).

         C.    Jurisdictional Provisions and Standard of Review

¶ 25   A juvenile court’s jurisdiction concerns its authority to hear

  and determine a matter. C.O., ¶ 21. A court’s jurisdiction generally

  consists of two parts — subject matter jurisdiction over the issue to

  be decided and personal jurisdiction over the parties. Id. at ¶ 22. A

  judgment rendered without jurisdiction is void and may be attacked

  directly or collaterally. Id. at ¶ 21.

¶ 26   When the facts are undisputed, the scope of a court’s

  jurisdiction presents questions of law that we review de novo. Id. at

  ¶ 17; Giduck v. Niblett, 2014 COA 86, ¶ 11.

                     D.    Subject Matter Jurisdiction

¶ 27   Subject matter jurisdiction concerns the court’s authority to

  deal with a class of cases, not its authority to enter a particular

  judgment within a case that falls within that broad class. C.O.,

  ¶ 24. Because subject matter jurisdiction, in its broadest sense,

  concerns only the class of cases that a court may adjudicate, a


                                      12
  court that has already obtained jurisdiction is not divested of its

  subject matter jurisdiction by a later failure to follow statutory

  requirements. Id.

¶ 28   The constitution and the laws of the state confer subject

  matter jurisdiction. People in Interest of K.W., 2012 COA 151, ¶ 10;

  see also Tulips Invs., LLC v. State ex rel. Suthers, 2015 CO 1, ¶ 20.

  The Children’s Code grants a juvenile court exclusive original

  jurisdiction over proceedings concerning any child who is alleged to

  be dependent or neglected.

¶ 29   Because this proceeding fell within the class of cases that a

  juvenile court may hear under these provisions, the juvenile court

  had and retained broad subject matter jurisdiction during the

  entirety of this case. See C.O., ¶ 25. But we must also consider

  whether the juvenile court had jurisdiction over the child, and thus

  the legal authority, to enter the permanent APR order before the

  child had been adjudicated dependent or neglected with respect to

  either parent. See id.

                        E.   Personal Jurisdiction

¶ 30   Personal jurisdiction refers to the court’s authority to enter

  orders that bind particular persons. Without personal jurisdiction


                                    13
  over a person, the court lacks the legal authority to enter an order

  that directly impacts that person. Unlike subject matter

  jurisdiction, parties may consent to the court’s exercise of personal

  jurisdiction so far as it affects them personally. See, e.g., Clinic

  Masters, Inc. v. Dist. Ct., 192 Colo. 120, 123, 556 P.2d 473, 475

  (1976). And once personal jurisdiction is acquired over a party,

  whether by consent or through service of process, the court retains

  jurisdiction over that party for the duration of the case.

¶ 31   In recent case law, the Colorado Supreme Court has referred

  to the concept of “jurisdiction over the child” when addressing a

  juvenile court’s authority to enter orders in the absence of an order

  adjudicating a child dependent or neglected. See, e.g., C.O., ¶ 31

  (“[T]he child’s status as dependent or neglected establishes the

  court’s continued jurisdiction over the child and permits state

  intervention into the familial relationship to protect the child and to

  provide rehabilitative services to assist the parent and child in

  establishing a relationship and home environment that will preserve

  the family unit.”); People in Interest of S.A., 2022 CO 27, ¶¶ 29-30

  (noting that “[w]ithout personal jurisdiction over an individual, a

  court is powerless and cannot issue legally binding and enforceable


                                     14
  orders” and holding that the “court’s personal jurisdiction over

  [p]arents and subject matter jurisdiction over [the child]’s

  dependency or neglect case” did not permit the juvenile court to

  enter orders that impacted siblings who had not been adjudicated

  dependent or neglected).

¶ 32   Traditional concepts related to the exercise of personal

  jurisdiction in the dependency or neglect arena have inherent

  limitations. For example, the dependent or neglected child is

  typically a juvenile, and not in a position to consent to jurisdiction

  or subject to service of process. Moreover, even if a child could

  consent to personal jurisdiction, orders in a dependency and

  neglect case not only affect the rights of the child; they also

  implicate fundamental constitutional rights of a parent. Thus, it

  would not be possible for the child, or a representative, to consent

  to the exercise of personal jurisdiction and thereby agree to the

  court’s authority to enter final orders that compromise a parent’s

  fundamental right to autonomously parent their child unless that

  child has been adjudicated dependent or neglected. See S.A., ¶ 29

  (“[T]he court never found — by a preponderance of the evidence or

  otherwise — that S.A.’s siblings were dependent or neglected and


                                     15
  that the court’s intervention was warranted. Without such a

  finding . . . the juvenile court . . . acted beyond the jurisdiction

  granted to it by statute.”).

¶ 33   Perhaps for these reasons, even when discussing the court’s

  jurisdiction over a child, the supreme court has framed its analysis

  in terms of the juvenile court’s legal or statutory authority to enter

  orders that impact a child who has not been adjudicated dependent

  or neglected. C.O., ¶ 25 (“[T]he question is whether the court had

  jurisdiction over the children when it terminated the parent-child

  legal relationship.”); id. at ¶ 31 (“[T]he purpose of an adjudicatory

  hearing is to determine whether the factual allegations in the

  dependency or neglect petition are supported . . . [, and] the child’s

  status as dependent or neglected establishes the court’s continued

  jurisdiction over the child . . . .”); see also S.A., ¶¶ 7, 29 (holding the

  juvenile court “had no authority” or jurisdiction to enter visitation

  orders impacting children who had not been adjudicated dependent

  or neglected). Thus, we turn to an analysis of the breadth and

  limitation of a juvenile court’s authority to enter permanent orders,

  including an order allocating parental responsibilities, in

  dependency and neglect actions.


                                      16
               F.    The Juvenile Court’s Authority to Act

¶ 34   Colorado’s juvenile courts are created by statute, and thus

  they have no jurisdiction to act except as provided by statute.

  Everett v. Barry, 127 Colo. 34, 39, 252 P.2d 826, 829 (1953). In

  addition to the limits of subject matter jurisdiction, a court’s

  authority to take action within a particular case in which it enjoys

  subject matter jurisdiction may be constrained by statute, rule, or

  case law. Tulips, ¶¶ 17-23 (discussing the distinctions between a

  court’s subject matter jurisdiction and its authority to act and

  noting that “[a] court’s authority to act derives from rule, statute,

  case law, or the inherent authority of courts”).

¶ 35   At the commencement of a dependency and neglect case, the

  juvenile court’s authority to act is limited. The court has the

  authority to enter temporary orders to protect the children. People

  in Interest of M.C.S., 2014 COA 46, ¶ 8. After a child is adjudicated

  dependent or neglected, the juvenile court has much broader

  authority to act, including the ability to enter dispositional remedies

  and permanent orders addressing custody of the child. People in

  Interest of A.M.D., 648 P.2d 625, 639 (Colo. 1982); see also L.A.G. v.

  People in Interest of A.A.G., 912 P.2d 1385, 1392 (Colo. 1996). But


                                     17
  the juvenile court does not have the authority to enter an order

  allocating parental responsibilities until after the parents are

  afforded full due process, which includes the right to test the merits

  of the petition at an adjudicatory trial. S.A., ¶¶ 29-30; N.G., ¶ 66.

¶ 36   N.G. involved a factual situation similar to that presented here.

  At the time the petition was filed, the child was in mother’s custody.

  N.G., ¶¶ 4, 5. Father lived in Arizona and had not seen the child for

  three years. Id. In response to the petition, mother admitted the

  child was dependent or neglected and the court entered an

  adjudication of the child with respect to her. Father, on the other

  hand, agreed to a deferred adjudication. Id. at ¶ 6. Similar to the

  agreement here, the father in N.G. admitted the allegations of the

  petition were supported by a preponderance of the evidence, thus

  confirming the juvenile court’s continued authority to exercise

  jurisdiction over the parties and the child and its corresponding

  authority to enter temporary orders. Id. But, as here, the parties

  also agreed to defer the question of whether the child should be

  adjudicated dependent or neglected as to father. Id.

¶ 37   Disagreements arose between the parties concerning

  placement of the child with father. Father eventually filed a motion


                                    18
  to place the child with him. Id. at ¶ 9. The department then moved

  to revoke father’s deferred adjudication and allocate parental rights

  for the child to a family member, which father contested. Id. at

  ¶¶ 11, 13. After a hearing, the juvenile court entered an order

  allocating parental responsibilities for the child to the family

  member. The father appealed.

¶ 38   On appeal, a division of this court concluded the juvenile court

  erred by entering the APR order without having entered an order

  adjudicating the child dependent or neglected. Id. at ¶ 2. The

  division reasoned that because adjudication relates to the status of

  the child at the time of the order the adjudication is entered, by

  continuing the deferred adjudication the court was necessarily

  postponing a final decision on whether the child was dependent or

  neglected. Id. at ¶ 25. Thus, the limited admission made within

  the deferred adjudication to confirm the juvenile court’s jurisdiction

  and continuing limited authority did not provide a sufficient

  foundation for a formal adjudication because father had not been

  afforded an opportunity to contest the adjudication. Id. at ¶ 26.

  Because the juvenile court had failed to provide an adjudicatory

  hearing or address father’s motion for custody of the child before


                                     19
  making the permanent APR order, the division vacated that order.

  Id. at ¶ 67.

¶ 39   The Department acknowledges the import of N.G. but argues it

  is factually distinguishable from this case. Instead of viewing N.G.

  as controlling, the Department argues we should rely upon a prior

  opinion from a divided division of this court. See People in Interest

  of N.D.V., 224 P.3d 410 (Colo. App. 2009). In N.D.V., the majority

  concluded the juvenile court had the ability to terminate mother’s

  parental rights, even though mother was on a deferred adjudication

  that had not been revoked, and thus, no formal adjudication had

  entered. Id. at 416. But like the division in N.G., we find N.D.V.

  distinguishable.

¶ 40   In N.D.V., although no formal adjudication had entered, the

  department had filed a motion for termination of parental rights in

  which it expressly alleged, albeit erroneously, that an order of

  adjudication had entered against mother. Id. The mother did not

  contest that allegation. Id. Nonetheless, after an initial trial the

  juvenile court denied the motion to terminate. Id. When the

  mother’s failure to address her parental unfitness continued, the

  department filed a second motion to terminate her parental rights.


                                    20
  Id. The department again erroneously alleged that an adjudication

  order had previously entered against mother and once again mother

  did not contest that allegation. Id. After a second termination

  hearing, the juvenile court terminated mother’s parental rights. Id.

¶ 41   In rejecting mother’s argument that the juvenile court lacked

  the authority to enter the termination order, the court concluded

  that an adjudicatory order was not a jurisdictional prerequisite to

  the entry of the termination order. Id. at 417-18. Thus, the

  majority held that mother had waived any objection to the absence

  of a stand-alone order of adjudication. Id. at 418. Moreover, the

  majority noted that the termination statute expressly required the

  court to make a finding, by clear and convincing evidence, that “the

  child is adjudicated dependent or neglected.” Id. at 416 (quoting

  19-3-604(1)(c), C.R.S. 2021). Therefore, by entering an order for

  termination of parental rights, the majority concluded the juvenile

  court had either expressly or implicitly adjudicated the child as

  dependent or neglected. Id. The dissent, in contrast, concluded

  that a prior and independent order of adjudication was necessary

  before the court could even proceed with the termination hearing.

  Id. at 421 (Lichtenstein, J., dissenting). Because no such order had


                                   21
  entered, the dissent would have vacated the termination order for

  lack of subject matter jurisdiction. Id.

¶ 42   Like the division in N.G., we view N.D.V. as factually and

  legally distinguishable and therefore not persuasive in this case.

  Here, unlike in N.D.V., the Department had never alleged that there

  was a prior adjudication of the child as dependent or neglected.

  Instead, the Department filed a combined motion to revoke mother’s

  deferred adjudication and allocate parental responsibilities in favor

  of father. Thus, mother was never placed on notice that the

  Department was asserting that an adjudication order had

  previously entered. Similarly, mother made no express or implied

  admission that an adjudicatory ordered had previously entered.

  Moreover, the juvenile court made no finding, expressly or by

  implication, that the child had been previously adjudicated

  dependent or neglected.

¶ 43   In this case, mother contested the APR to father. At the

  contested hearing, although she did not expressly dispute the

  court’s jurisdiction to enter an APR, her counsel, in his opening

  statement, argued that




                                    22
             we’re asking the Court to deny the motion for
             allocation. We believe it’s premature. We still
             have roughly three months left on a continued
             adjudication and we believe that it is most
             appropriate to allow that time period to elapse
             to allow for rebuilding of the relationship
             between [the child] and his mother.

  Similarly, in his closing argument, her counsel argued that “[w]e are

  operating, as far as [mother] is concerned, under a continued

  adjudication. There are still three months left on that continued

  adjudication.” Father’s counsel acknowledged the same facts and

  legal circumstances in his closing argument. Thus, unlike the

  parent in N.D.V., mother did not expressly or implicitly waive her

  right to contest the juvenile court’s authority to enter an order of

  adjudication. For these reasons, we conclude the reasoning in

  N.D.V. is unpersuasive here.

¶ 44   This conclusion is consistent with the supreme court’s

  decision in C.O., 2017 CO 105. In that case, mother had initially

  contested the petition and invoked her right to an adjudicatory trial.

  Id. at ¶ 6. After an initial trial, the jury was deadlocked, so no

  adjudication entered. Id. Thereafter, rather than proceed with

  another trial, mother entered a verbal admission to the allegations

  of the petition and consented to the entry of an adjudicatory order.


                                     23
  Id. at ¶ 7. Through an apparent misstep, the juvenile court failed to

  enter a formal written order of adjudication after accepting the

  admission. Id. at ¶ 8. Based upon her continued failure to address

  the issues giving rise to the filing of the petition, the department

  moved for termination, and after holding a trial the juvenile court

  entered an order terminating mother’s parental rights. Id. at ¶¶ 9-

  10.

¶ 45    On appeal mother attempted to challenge the juvenile court’s

  termination order based upon the absence of a formal written order

  of adjudication. Id. at ¶ 12. A division of this court sided with

  mother, concluding that in the absence of a formal written order

  adjudicating the children dependent or neglected, the juvenile court

  lacked subject matter jurisdiction to enter an order terminating her

  parental rights. People in Interest of J.W., 2016 COA 125, rev’d sub

  nom. People in Interest of J.W. v. C.O., 2017 CO 105.

¶ 46    The supreme court reversed, concluding the juvenile court was

  not divested of subject matter jurisdiction by virtue of its failure to

  reduce to writing its implicit or express verbal order adjudicating

  the children dependent or neglected based upon mother’s express

  admission. C.O., ¶ 32. Recognizing the juvenile court’s continuing


                                     24
  subject matter jurisdiction, the supreme court then turned to the

  question of whether the juvenile court had “jurisdiction over the

  children when it terminated the parent-child legal relationship.” Id.

  at ¶ 25. The supreme court noted “jurisdiction over a child rests

  solely on the factual status of the child as dependent or neglected,

  not the formal entry of an order of adjudication reflecting that

  status.” Id. at ¶ 30.

¶ 47   In reaching the conclusion that mother’s verbal admission that

  the children were dependent or neglected sufficed, the court

  explained,

               [T]he purpose of an adjudicatory hearing is to
               determine whether the factual allegations in
               the dependency or neglect petition are
               supported by a preponderance of the evidence.
               In turn, the child’s status as dependent or
               neglected establishes the court’s continued
               jurisdiction over the child and permits state
               intervention into the familial relationship to
               protect the child and to provide rehabilitative
               services to assist the parent and child in
               establishing a relationship and home
               environment that will preserve the family unit.

               Here, Mother entered an admission to the
               Department’s allegation that the children were
               dependent or neglected due to an injurious
               environment. . . . In light of Mother’s
               admission, the Department was relieved of the
               burden to prove the allegation by a


                                     25
            preponderance of the evidence at an
            adjudicatory hearing and the purpose of the
            adjudicative process was met. The court’s
            acceptance of Mother’s admission established
            the status of the children as dependent or
            neglected and, thus, the court’s continued
            jurisdiction over the children.

  Id. at ¶¶ 31-32 (citations and footnote omitted).

¶ 48   In reaching these conclusions, the supreme court noted

  mother had not requested or entered into a deferred adjudication.

  Id. at ¶ 8. To the contrary, mother had admitted that the children

  were in an injurious environment rather than have a second jury

  decide the issue, and mother did so with the expectation that the

  children would be adjudicated dependent or neglected based upon

  her admission.

¶ 49   Here, by contrast, the parents admitted that the child was

  dependent or neglected based on an injurious environment “[f]or

  purposes of this [c]ontinued [a]djudication only, and for no other

  purpose.” And the court accepted this admission “for purposes of

  this [c]ontinued [a]djudication,” ruling “no decree of adjudication

  shall be entered at this time.” Thus, mother made no admission,

  express or implied, that the child had been or should be

  adjudicated dependent or neglected. The absence of such


                                    26
  admissions distinguishes this case from N.D.V. and C.O. Because

  no such admission was made and no order of adjudication had

  entered against mother, we conclude the juvenile court lacked the

  legal authority to enter a permanent order allocating parental

  responsibilities.

       G.     The Juvenile Court’s Authority to Act Is Properly Before Us

¶ 50        Although the division in N.G. reached the same conclusion we

  do in this case, we recognize it noted the father in that case had

  expressly contested the juvenile court’s authority to enter an APR

  order due to the absence of an adjudicatory order. Because the

  issue was preserved, the division concluded “the lack of [an

  adjudicatory order] ha[d] not been waived, assuming, without

  deciding, that it could be.” N.G., ¶ 47.

¶ 51        We also recognize that mother failed to specifically alert the

  juvenile court that it lacked the authority to enter an APR order in

  the absence of a prior adjudication. But, as previously noted, we

  may, in our discretion, address an unpreserved error in a

  dependency or neglect case to avoid a miscarriage of justice. E.S.,

  ¶ 14. The exercise of this discretion is especially appropriate in a

  case involving a record that does not clearly establish the essential


                                         27
  evidentiary basis for the rendition of a final judgment on

  substantial constitutional claims. Id.

¶ 52   Recall that in C.O., the supreme court initially concluded the

  juvenile court retained subject matter jurisdiction notwithstanding

  “a later failure to follow statutory requirements.” C.O., ¶ 24. The

  supreme court then proceeded to analyze “whether the court had

  jurisdiction over the children” when it terminated mother’s parental

  rights. Id. at ¶ 25. And it concluded that mother’s admission to the

  adjudication of the children as dependent or neglected is what gave

  the juvenile court “continued jurisdiction over the children.” Id. at

  ¶ 32; see also S.A., ¶ 28 (concluding a “juvenile court has

  continuing jurisdiction only when a child is dependent or

  neglected”). Thus, whether the juvenile court’s “continued

  jurisdiction” is grounded in broad notions of subject matter

  jurisdiction or the narrower concept of a court’s authority to take

  certain actions in a particular class of cases, it is apparent that the

  supreme court views the factual status of a child as dependent or

  neglected as a jurisdictional prerequisite to the entry of permanent

  orders.




                                    28
¶ 53   This conclusion is also supported by the statutory language

  granting juvenile courts the authority to enter an order allocating

  parental responsibilities when another custody case is not pending:

             Except as otherwise provided by law, the
             juvenile court has exclusive original
             jurisdiction in [certain proceedings concerning
             children]:

             ....

             When the juvenile court maintains jurisdiction
             in a case involving a child who is dependent or
             neglected and no child custody action or action
             for the allocation of parental responsibilities
             concerning the same child is pending in a
             district court in this state, upon the petition of
             a party to the dependency or neglect case, the
             juvenile court may enter an order allocating
             parental responsibilities and addressing
             parenting time and child support matters. . . .

  § 19-1-104(1), (6), C.R.S. 2021 (emphasis added). The General

  Assembly’s use of the word “maintain” in this jurisdictional grant is

  instructive. To “maintain” means “to keep in an existing state (as of

  repair, efficiency, or validity)” or “to continue or persevere.”

  Merriam-Webster Dictionary, https://perma.cc/JS26-9MEH. Thus,

  in this context, the term “maintains” implies that the juvenile court

  had existing jurisdiction, and thereafter some event happened that

  allowed its jurisdiction to continue.


                                     29
¶ 54   Given the analyses of C.O. and S.A., coupled with the statutory

  structure of dependency and neglect cases, we conclude that an

  order of adjudication or the court’s determination that the child’s

  factual status is dependent or neglected2 is a necessary step that

  grants a juvenile court continuing jurisdiction over the child, and

  thus the authority to enter an APR order under section 19-1-104(6).

  Although the court retained broad subject matter jurisdiction over

  the case, absent an adjudication or a determination that the child’s

  factual status is dependent or neglected, we conclude the juvenile

  court lacked continuing jurisdiction over the child — and therefore

  the legal authority — to enter permanent orders allocating parental

  responsibilities.

¶ 55   Accordingly, we must vacate the judgment.

                      III.   Assessment of Father’s Home

¶ 56   Mother also contends that the juvenile court erred by granting

  an APR to father when no agency had assessed the condition and




  2 Recall that the supreme court used this language in C.O., in which
  the mother had made a verbal admission to support the entry of an
  adjudication order; the trial court accepted that admission but
  never entered a formal written order of adjudication.

                                       30
  safety of his home. Because we have already concluded that the

  judgment must be vacated, we need not address this argument.

                            IV.   Conclusion

¶ 57   The judgment is vacated, and the case is remanded to the

  juvenile court. Before the court may again consider granting a

  permanent APR order for the child, it must first enter an order

  adjudicating the child as dependent or neglected, assuming a

  factual and legal basis for doing so is established. The existing

  parenting time arrangement shall remain in place as a temporary

  order until subsequently modified by the juvenile court.

       JUDGE DAILEY and JUDGE FOX concur.




                                    31